DETAILED CORRESPONDENCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	This Office Action is in response to the paper filed June 3, 2022.  Claims 50 and 54-68 remain withdrawn.  Claims 1-30, 35-41, 43, 44, 47, 48, and 51-53 are currently pending and under examination.

This Application is a national stage of International Patent Application PCT/US14/32224, filed March 28, 2014, and also claims benefit of priority to U.S. Provisional Application No. 61/806484, filed March 29, 2013.


Claim Interpretation


It does not appear that Applicant has provided a definition indicating any specific meaning or limitation of the term "about" within the specification.  For the purposes of examination, where "about" is used to define a numerical value or range in the claims, this numerical value or range is interpreted to include any number, both greater than and less than the claimed numerical value or range.


Maintained Rejections:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-30, 35-41, 47, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 47 include a limitation that “the solid tumor is decreased in size at the completion of the treatment.”  These claims are indefinite, because it is unclear what is meant by “the completion of the treatment.”  Applicant fails to provide a clear definition of what is to be considered completion of treatment.  With regard to the definition of “treatment,” (see Specification, Para. 30), Applicant indicates that treatment means “subjecting an individual subject (e.g., a nonhuman animal) to a protocol, regimen, process or remedy, in which it is desired to obtain a physiologic response or outcome in that subject.”  However treatment also includes halting, slowing or delaying disease progression, and it is further indicated that “treating does not require that the desired physiologic response or outcome be achieved in each and every subject or subject” (Para. 30).  As such, completion of treatment does not necessarily correlate with a decrease in the size of the tumor.  
Additionally, referring to the eight subjects represented in Fig. 12A of the disclosure, if “completion of the treatment” is considered the last day of measurement, after 4 cycles of IT administration of C. novyi-NT spores, the tumor has not decreased in size in all cases.  In fact, in 3 of the 8, the tumor size increased, and in 2 of the 8, the tumor was approximately the same size, thus not decreasing.  Additionally, with regard to the subject “Andy” (Para. 187; Fig. 7A-F, Fig. 9), this subject received a single dose of C. novyi NT spores, and the tumor size decreased from the original size on all measured days.  However, the size increased on D14 and D90 from the previous measurement.  
Given Applicant’s disclosure, with regard to performance of the method as claimed, “completion of the treatment” could include, for example, that completion immediately follows injection of the only/last dose administered, or is 2 hours following such administration, or is 7 days following the administration, or is only “complete” if/when the tumor is reduced in size, providing for an indefinite and possibly infinite treatment period.
For the purposes of examination, “wherein the solid tumor is decreased in size at the completion of the treatment” is interpreted to be a result that will naturally follow completion of administration as recited in the claims.
Claims 2-30, 35-41, and 48 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.



Response to Arguments

	Applicant urges that given the definitions of “debulking” and “treat,” “treating,” and “treatment,” a person of ordinary skill in the art would understand that the desired physiological response of the solid tumor being “decreased in size” is the completion of treatment.  
	Applicant’s arguments have been fully considered, but have not been found persuasive.
As noted, “treatment” as defined by Applicant includes not just decreasing the size of the tumor, but also halting, slowing or delaying disease progression, and it is further indicated that “treating does not require that the desired physiologic response or outcome be achieved in each and every subject or subject” (Spec. Para. 30).  As such, “completion” of treatment does not necessarily correlate with a decrease in the size of the tumor.  Given Applicant’s disclosure, a person of ordinary skill in the art would not have clearly understood that completion of treatment must only be when the solid tumor is decreased in size.  
This rejection is therefore maintained.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-19, 21, 22, 35-41, 43, 44, 47, 48, 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (IDS; WO 2005/018332; Published 2005).
Forbes et al. teach a method for treating a solid tumor in a mammal by administering intratumorally a therapeutic number of colony forming units (CFUs) of genetically engineered bacteria, including preferably anaerobic bacteria, including C. novyi, in a pharmaceutically acceptably solution (Abs.; p. 3, Line 24 to p. 4, Line 22; p. 17, Line 21 to p. 18, Line 3; p. 40, Line 12-20; claims 17, 19, 24).  While it is not specifically taught that the C. novyi is C. novyi NT (non-toxic), Forbes et al. teach that an effective tumor-treating microorganism is relatively or completely non-toxic to the host (p. 16, Line 9-11).  As such, it would have been obvious to one of ordinary skill in the art to utilize C. novyi which is genetically engineered to be non-toxic to the host (C. novyi NT).  Additionally, while it is not specifically taught that mammals are non-human mammals, it would have been obvious to one of ordinary skill in that art to utilize the taught method to treat all mammals, where mammals include non-human mammals, including domesticated and farm mammals, where domesticated mammals include dogs, cats, and horses, and where farm mammals include sheep, pigs, and cattle.  
A therapeutic number of CFUs of the genetically engineered bacteria, which includes C. novyi and C. novyi NT, is determined for each organism to optimize the cytotoxic effect to the cancer cells while reducing the harmful side effects to the patient, wherein the dosage administered to mammals, which include non-human mammals, ranges from 1.0 CFU/kg to about 1010 CFU/kg, more preferably from 104 to 108 CFU/kg, and where injection of C. novyi spores of up to 108 CFUs is known in the art (p. 40, Line 17-24).  It would have been obvious to one of ordinary skill in the art from the teachings of Forbes to utilize an amount of C. novyi or C. novyi NT, including in spore form, within the expressly taught ranges of 1.0 CFU/kg to about 1010 CFU/kg, 104 to 108 CFU/kg, and up to 108 CFUs, including where the administered dose is about 106 to 1010 CFUs, about 107 to 108 CFUs, and about 108 CFUs.  It is further noted that Applicant has not provided a specific definition for “about,” as such about 106 to 1010 CFUs, about 107 to 108 CFUs, and about 108 CFUs fall within the taught ranges.  
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the concentration of the genetically modified C. novyi or C. novyi NT of Forbes et al. to any amount encompassed within the expressly taught ranges of 1.0 CFU/kg to about 1010 CFU/kg, 104 to 108 CFU/kg, and up to 108 CFUs, which fully encompass about 106 to 1010 CFUs, about 107 to 108 CFUs, and about 108 CFUs, to result in administration of an effective amount of the C. novyi or C. novyi NT intratumorally when practicing the taught method of debulking a solid tumor.
Administration of the genetically engineered microorganism, which includes C. novyi and C. novyi NT, is effective as a treatment for solid tumors (p. 37, Line 21-25), and administration of a dose of the treatment, which includes the CFUs of C. novyi or C. novyi NT spores, causes a measurable reduction, stoppage, or reversal in the growth rate of the tumor (p.  10, Line 15-20; p. 12, Line 11-29), which is debunking the solid tumor, treating or ameliorating an effect of a solid tumor, and ablating the solid tumor thus leaving a margin of normal tissue.  It is clear from the teachings of Forbes et al. that the method includes an embodiment where the microorganism, which includes the C. novyi, is the only administered anti-tumor treatment (see claim 17, 19, and 24).  As such, Forbes et al. teach that the only treatment necessary to debulk the solid tumor is administration of the genetically engineered microorganism, which includes C. novyi and C. novyi NT.  Solid tumors treated by the method include those of the nasopharyngeal cavity (soft tissue sarcoma), liver (hepatocellular carcinoma), breast, pancreas, and skin (melanoma) (p. 6, Line 14-18).  While it is not specifically taught to treat a solid tumor that has metastasized to more than one location, as the method of Forbes et al. treats solid tumors, it would have been obvious to one of ordinary skill in the art to utilize the treatment as rendered obvious by Forbes et al. to treat additional distal sites of a metastasized solid tumor where present in a non-human mammalian subject.  
While it is not specifically taught how many locations in the tumor are injected, as intratumoral administration is performed, at least one location in the tumor would necessarily be injected, which is injecting the unit dose at a single, which is one, unique location in the tumor.  Additionally, as intratumoral administration is performed, it would have been obvious to one of ordinary skill in the art to determine the number of locations necessary to inject with the C. novyi or C. novyi NT to adequately treat the tumor.  One of ordinary skill in the art would have been motivated to inject multiple, including 5 or more, unique locations, for example within a large tumor, to provide the C. novyi or C. novyi NT in similar amounts throughout the entirety of the tumor, thus predictably improving the method by increasing the area of the tumor immediately subject to treatment. 
Forbes et al. additionally teach that reapplication of the microorganisms, which include C. novyi and C. novyi NT, can be utilized to provide additional periods of expression of the therapeutic protein, wherein “reapplication” is administering at least a second treatment cycle to treat the solid tumor.  Forbes et al. do not specifically teach what an interval between the original application and a reapplication should be.  However, it would have been obvious to one of ordinary skill in the art to determine the appropriate interval between treatment cycles based on the individual subject’s tolerance to the initial administration, and the amount of time necessary to determine the sufficiency of the tumor’s response to the initial administration, including where the interval is from about 5-100 days, and about 7 days.  
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the number of unique intratumoral locations injected, including injection of multiple, and 5 or more, unique locations, to result in the administration of an effective amount of the C. novyi or C. novyi NT throughout the entirety of the tumor when practicing the method.  Similarly, it would have been obvious to optimize the time interval between the initial treatment and reapplication, including about 5-100 days, and about 7 days, to result in the administration of an effective amount of the C. novyi or C. novyi NT to adequately treat the solid tumor when practicing the method.  
Forbes et al. do not specifically teach that the method is utilized to treat solid tumors that are resistant to standard therapy, and solid tumors that are refractory to standard therapy or without an available standard therapy.  However, it would have been obvious to one of ordinary skill in the art to utilize the method of Forbes et al. for these uses, because Forbes et al. teach that solid tumors are poorly vascularized which limits the ability of chemotherapy and radiation therapy, which are standard therapies, to successfully target the entire tumor, wherein the taught method, which includes administration of C. novyi or C. novyi NT, allows for the specific targeting of these necrotic regions of the tumor which are poorly treated with standard therapies (p. 1, Line 14-31).  
  As Forbes et al. render obvious the method as claimed in claim 1, the result of inducing a potent localized inflammatory response and an adaptive immune response in the non-human mammal, would naturally follow from performance of the method.  
Therefore, it would have been obvious to one of ordinary skill in the art from the teachings of Forbes et al. to provide a method for treating a solid tumor present in a non-human mammal, where treating the solid tumor in the non-human mammal is debulking the solid tumor, treating or ameliorating an effect of the solid tumor, and ablating the solid tumor thus leaving a margin of normal tissue, by administering intratumorally a unit dose of C. novyi or C. novyi NT, in a pharmaceutically acceptably solution, wherein it would have been obvious to one of ordinary skill in the art to utilize an amount of C. novyi or C. novyi NT, including in spore form, within the expressly taught ranges of 1.0 CFU/kg to about 1010 CFU/kg, 104 to 108 CFU/kg, and up to 108 CFUs, including where the administered dose is about 106 to 1010 CFUs, about 107 to 108 CFUs, and about 108 CFUs, and wherein the C. novyi or C. novyi NT is the only administered anti-tumor treatment, wherein the result that the solid tumor is decreased in size following treatment with the C. novyi or C. novyi NT naturally follows administration (Claim 1, 4, 5, 6, 7, 8, 9, 10, 51), wherein administration of one unit dose is administration of one cycle of the treatment (Claim 47).  Solid tumors treated by the method include those of the nasopharyngeal cavity, which is a soft tissue sarcoma; liver, which is a hepatocellular carcinoma; breast; pancreas; and skin, which is a melanoma (Claim 2, 48, 52); and wherein it would have been obvious to one of ordinary skill in the art to treat solid tumors that have metastasized to one or more sites distal from the original solid tumor (Claim 43, 44).
 As intratumoral administration is performed, at least one location in the tumor would necessarily be injected, which is injecting the unit dose at a single, which is one, unique location in the tumor (Claim 11, 13), wherein one would have been motivated to inject multiple, including 5 or more, unique locations, for example within a large tumor, to provide the C. novyi or C. novyi NT in similar amounts throughout the entirety of the tumor, thus predictably improving the method by increasing the area of the tumor immediately subject to treatment (Claim 12, 14).  Forbes et al. teach reapplication of the microorganisms, which include C. novyi and C. novyi NT, wherein “reapplication” is administering at least a second treatment cycle, which is a plurality of treatment cycles, wherein each treatment cycle includes intratumoral injection of a unit dose of the C. novyi or C. novyi NT to treat the solid tumor (Claim 15, 16, 17, 21, 22).  While Forbes et al. do not specifically teach what an interval between the original application and a reapplication should be, it would have been obvious to one of ordinary skill in the art to determine the appropriate interval between treatment cycles based on the individual subject’s tolerance to the initial administration, and the amount of time necessary to determine the sufficiency of the tumor’s response to the initial administration, including where the interval is from about 5-100 days, and about 7 days (Claim 18, 19).  
While Forbes et al. do not specifically teach that the method is utilized to treat solid tumors that are resistant to standard therapy, and solid tumors that are refractory to standard therapy or without an available standard therapy, it would have been obvious to one of ordinary skill in the art to utilize the method of Forbes et al. for these uses, because Forbes et al. teach that solid tumors are poorly vascularized which limits the ability of chemotherapy and radiation therapy, which are standard therapies, to successfully target the entire tumor, wherein the taught method, which includes administration of C. novyi or C. novyi NT, allows for the specific targeting of these necrotic regions of the tumor which are poorly treated with standard therapies (Claim 35, 36).
As Forbes et al. render obvious the method as claimed in claim 1, the result of inducing a potent localized inflammatory response and an adaptive immune response in the non-human mammal, would naturally follow from performance of the method (Claim 37).  Additionally, as Forbes et at. teach the treatment of mammals, it would have been obvious to one of ordinary skill in that art to utilize the taught method to treat all mammals, including domesticated and farm mammals, where domesticated mammals include dogs, cats, and horses, and where farm mammals include sheep, pigs, and cattle (Claim 38, 39, 40, 41, 53).


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al., as applied to claim 1 above, and further in view of Kim et al. (Atypical radiological features of a leiomyosarcoma that arose from the ovarian vein and mimicked a vascular tumor, The British Journal of Radiology, 83 (2010), e95-e97 – Previously Presented).  
The teachings of Forbes et al. as applied to claim 1 have been set forth above.  Forbes et 
al. further teach that tumors treatable by the method are solid tumors, which are poorly vascularized with necrotic regions (p. 1, Line 14-31).  Forbes et al. do not specifically teach that the tumor treated by the method is a leiomyosarcoma.
Kim et al. teach that commonly a retroperitoneal leiomyosarcoma is a large mass containing a prominently cystic necrotic area, where such tumors are rarely of vascular origin (p. e95, Left Col., Para. 1).  
It would have been obvious to one of ordinary skill in the art to administer treatment as taught by Forbes et al. to other tumor types containing a necrotic region, including to leiomyosarcomas, because it is known in the art as taught by Kim et al., that leiomyosarcomas commonly contain a necrotic region.  The administration of treatment as taught by Forbes et al. to a leiomyosarcoma amounts to the simple substitution of one known tumor with a necrotic region for another, and would be expected to predictably and successfully treat the leiomyosarcoma.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Forbes et al. and Kim et al., wherein the solid tumor treated is a leiomyosarcoma (Claim 3).  


Claims 1, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al., as applied to claim 1 above, and further in view of Dang et al. (IDS; US 2005/0079157; Published 2005 – Previously Presented).
The teachings of Forbes et al. as applied to claim 1 have been set forth above.  
Forbes et al. do not specifically teach administering IV fluids to the non-human mammal before, during, and/or after each administration of the C. novyi or C. novyi NT spores. 
Dang et al. teach a method for treating a tumor, including a solid tumor, in a mammal, including a non-human mammal, by administering intratumorally a unit dose of C. novyi NT, including spores, in a pharmaceutically acceptably solution (Abs.; Para. 6, 22, 32, 34).  Dang et al. further teach to mitigate the side-effects of the anti-tumor therapy, including tumor lysis syndrome, in patients by utilizing additional therapies, including volume replenishment/hydration (Para. 25, 27).  While it is not specifically taught that volume replenishment/hydration is performed before, during, and/or after administration of the C. novyi NT spores, the taught volume replenishment/hydration would necessarily be performed during at least one of before, during, or after administration of the C. novyi-NT spores.  
Additionally, while it is not specifically taught that volume replenishment/hydration is performed specifically by administering IV fluids, as there are only a small number of common methods to perform volume replenishment/hydration in a non-human mammalian patient, including for example oral ingestion and IV fluid administration, it would have been well within the skill of an ordinary artisan to determine the most efficient means of performing the volume replenishment/hydration as taught.  As IV fluid administration would have been an efficient way to replenish volume, one would have been motivated to select IV fluid administration to predictably and successfully hydrate the patient, thus providing treatment for tumor lysis syndrome as taught.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Forbes et al. and Dang et al., because both teach a method for treating a solid tumor in a non-human mammal, by administering intratumorally a unit dose of C. novyi NT, including spores, in a pharmaceutically acceptably solution.  The need for volume replenishment/hydration in patients with a solid tumor being treated with C. novyi NT spores to mitigate side effects of the treatment is known in the art as taught by Dang et al.  As there are only a small number of common methods to perform volume replenishment/hydration in non-human mammalian patient, including for example oral ingestion and IV fluid administration, it would have been well within the skill of an ordinary artisan to determine the most efficient means of performing the volume replenishment/hydration as taught.  Additionally, volume replenishment/hydration would necessarily be performed during at least one of before, during, or after administration of the C. novyi NT spores.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Forbes et al. and Dang et al., to provide administration of IV fluids to the non-human mammal before, during, or after administration of the C. novyi or C. Novyi NT spores, to mitigate the side-effects of the anti-tumor therapy (Claim 20, 23).


Claims 1, 24, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al., as applied to claim 1 above, and further in view of Diaz et al. (IDS; Pharmacologic and Toxicologic Evaluation of C. novyi-NT Spores, Toxicological Sciences, 88(2) (2005), 562-575).  
The teachings of Forbes et al. as applied to claim 1 have been set forth above.  Forbes et 
al. further teach that it is desirable to mitigate side-effects of treatment in the patient (p. 40, Line 17-20).  However, Forbes et al. do not specifically teach that the drugs to mitigate side-effects include antibiotics.  
	Diaz et al. teach the administration of C. novyi NT spores for the treatment of tumors, where such treatment causes toxicity related to the bacterial infection (Abs.).  The toxicity can be controlled through the administration of antibiotics, (p. 570, Potential of Antibiotics to Limit Toxicity, Left Col., Para. 1 to Right Col., Para. 1).  No toxicity is evident in mice treated with C. novyi NT plus antibiotics, wherein all mice that received the antibiotics survived (P. 571, Left Col., Para. 1).  Mice were treated with an initial dose of 60 mg/kg imipenem on day 1, and then with 40 mg/kg imipenem twice daily for four subsequent days (p. 570, Potential of Antibiotics to Limit Toxicity, Left Col., Para. 1 to Right Col., Para. 2), wherein the initial dose is a first course of antibiotics, and the subsequent administration for four days is a second course of antibiotics, both of which are administered for a period of time and at a dosage that is effective to treat or alleviate an adverse side effect caused by the C. novyi NT.  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Forbes et al. and Diaz et al., because both teach the treatment of tumors by administration of C. novyi NT spores.  Forbes et al. teach that mitigation of side effects of the C. novyi NT anti-tumor therapy is desirable, and Diaz et al. teach that toxicity related to infection is a side-effect of C. novyi NT administration that can be controlled by the additional administration of antibiotics.  One would have been motivated to administer antibiotics as taught by Diaz et al. in the method of Forbes et al. to predictably decrease the infection risk and possible mortality associated with C. novyi NT anti-tumor therapy in non-human mammals.
While Diaz et al. teach that the second course of antibiotics is initiated after completion of the first course of antibiotics, it is not specifically taught that the second course is carried out for 1-6 months, or for 3 months; or that antibiotics are administered for two weeks.  However, it would have been obvious to one of ordinary skill in the art to adjust the administration time of the antibiotics, including the second course, as necessary to achieve the goal of reducing the toxicity of the treatment while also successfully treating the tumor in the individual patient.  Discovering the optimum or workable ranges involves only routine skill in the art, and one would have been motivated to adjust the length of time the antibiotics are administered to ensure the best combination of safety and efficacy.  Wherein such adjustments are routinely done by clinicians for their individual patients.  
Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the administration time of the antibiotics, including administration for two weeks post C. novyi NT administration, and administration of the second course of antibiotics for 1-6 months, and 3 months, to result in reduction of toxicity from infection due to C. novyi NT treatment, while also successfully treating the tumor in individual patients when practicing the method.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Forbes et al. and Diaz et al., wherein administration further comprises administering to the non-human mammal, a first course of antibiotics, and a second course of antibiotics, both of which are administered for a period of time and at a dosage that is effective to treat or alleviate an adverse side effect, including infection, caused by the C. novyi NT (Claim 24, 27), including administering antibiotics for two weeks post C. novyi NT administration (Claim 25), and administering the second course of antibiotics for 1-6 months (Claim 28), and 3 months (Claim 29).  


Claims 1, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. and Diaz et al., as applied to claims 1 and 24 above, and further in view of Dunn et al. (Disseminated Osteomyelitis Caused by Clostridium novyi in a Cat, Case Report, Can Vet J, 24 (1983) 312-315 – Previously Presented).  
The teachings of Forbes et al. and Diaz et al. as applied to claims 1 and 24 have been
set forth above.  Diaz et al. further teach that C. novyi NT is highly sensitive to many commonly used antibiotics, particularly to various formulations of penicillins (p. 570, Right Col., Para. 1).  However, Diaz et al. do not teach that the antibiotic includes amoxicillin, clavulanate, metronidazole, or combinations thereof.  
Dunn et al. teach the successful treatment of C. novyi infection in a cat by administration of penicillins and metronidazole (p. 312, Summary).  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Forbes et al., Diaz et al., and Dunn et al., because all teach infection with C. novyi, and Diaz et al. and Dunn et al. teach treatment of C. novyi infection using antibiotics including penicillins.  Diaz et al. teach that C. novyi are highly sensitive to many commonly used antibiotics, particularly to various formulations of penicillins, and Dunn et al. teach the treatment C. novyi infection with a combination of penicillins and metronidazole.  The further use of metronidazole as an antibiotic to treat C. novyi in the combined method of Forbes et al. and Diaz et al. would be expected to predictably and successfully treat C. novyi infection and thus treat the side-effects from the C. novyi administration.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Forbes et al., Diaz et al., and Dunn et al., wherein the antibiotic includes metronidazole (Claim 26).  


Claims 1, 24, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. and Diaz et al., as applied to claims 1, 24, and 27 above, and further in view of OB-GYN 101 Pharmacy (Antibiotics of Choice, Available Online at: www.brooksidepress.org/ Products/OBGYN_101/MyDocuments4/Pharmacy/AntibioticsofChoice.htm, at least as early as Dec. 18, 2005 per Internet Archive Wayback Machine – Previously Presented).
The teachings of Forbes et al. and Diaz et al. as applied to claims 1, 24, and 27 have been
set forth above.  Diaz et al. further teach that C. novyi NT is highly sensitive to many commonly used antibiotics, particularly to various formulations of penicillins (p. 570, Right Col., Para. 1), however Diaz et al. do not teach that the antibiotic used in the second course includes doxycycline.  
  OB-GYN 101 Pharmacy teach that a preferred antibiotic treatment for C. novyi infection includes Penicillin with Doxycycline as an alternative antibiotic (p. 2, II. Anaerobic Bacteria, 1. Clostridium species, b. C. novyi).  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Forbes et al., Diaz et al., and OB-GYN 101 Pharmacy, because all teach infection with C. novyi, and Diaz et al. and OB-GYN 101 Pharmacy teach treatment of C. novyi infection using antibiotics including penicillins.  Diaz et al. teach that C. novyi are highly sensitive to many commonly used antibiotics, particularly to various formulations of penicillins, and OB-GYN 101 Pharmacy teach the treatment C. novyi infection with penicillin and with doxycycline as an additional antibiotic.  One would have been motivated to utilize doxycycline in a second course of antibiotics for treatment of C. novyi, because it is known in the art as taught by OB-GYN 101 Pharmacy that doxycycline is an alternative antibiotic to penicillins.  The use of doxycycline as the antibiotic used in the second course to treat C. novyi in the combined method of Forbes et al. and Diaz et al. would be expected to predictably and successfully provide additional treatment of C. novyi infection and thus treat the side-effects from the C. novyi administration.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Forbes et al., Diaz et al., and OB-GYN 101 Pharmacy, wherein doxycycline is utilized as the antibiotic in the second course (Claim 30).  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10, 20, 23, 37-41, 43, 47, 51, and 53  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 10, and 25 of U.S. Patent No. 7,344,710.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass treating/debulking a tumor in a mammal, including a non-human animal, by intratumorally administering an effective amount of C. novyi-NT spores, where the C. novyi can be administered as the only treatment, and administered with hydration, wherein as Applicant has not provided a specific definition for “about,” the presently claimed concentrations of C. novyi are interpreted as being encompassed within those of the cited patent, where the tumor is decreased in size by performance of the method (Present Application Claim: 1, 4-10, 20, 23, 37-41, 43, 47, 51, 53; Cited Patent Claim: 1, 3, 5, 10, 25; Col. 4, Line 23-26 (mammal includes non-human animals)).  
Claims 1-30, 35-37, 43, 44, 46-48, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 and 35-45 of U.S. Patent No. 10,617,723, in view of Dang et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass treating/debulking a solid tumor in a mammal, by intratumorally administering the same/similar amounts of C. novyi CFU, including C. novyi-NT CFU, in spore or vegetative form, including as the only treatment agent, where the tumor is decreased in size by performance of the method (Present Application Claim: 1-10, 46-48, 51; Cited Patent Claim: 1-9, 37-45).  Intratumoral administration is performed by injection at a single and multiple unique locations in the tumor, and administration includes a variety of possible treatment cycles, with a variety of intervals (Present Application Claim: 11-19, 21, 22; Cited Patent Claim: 10-18, 20, 21).  The mammal is hydrated via IV fluid before, during, or after administration (Present Application Claim: 20, 23; Cited Patent Claim: 19, 22).  A variety of antibiotics are administered including first and second courses, for a variety of times (Present Application Claim: 24-30; Cited Patent Claim: 23-29).  The solid tumor is refractory to, or without, standard therapy, and administration produces an immune response (Present Application Claim: 36-37; Cited Patent Claim: 35-36). 
Although the Cited Application is directed to the treatment of humans, while the present Application is direct to treatment of non-human animals, it would have been obvious to one of ordinary skill in the art to utilize the Cited Application to also treat non-human animals, because Dang et al. teach that intratumoral administration of C. novyi as claimed in both applications is effective for treatment of tumors in both humans and non-human animals (see Dang et al., Para. 22).

Response to Arguments

	Applicant urges that Examiner employs hindsight reasoning by picking and choosing parts of Forbes (and Dang ‘710) without considering the reference as a whole.  Additionally, Forbes does not mention the species C. novyi in the passage indicating that genetically engineered microorganism are effective as treatment for tumors, and instead indicates that the entirety of the passage would lead an ordinary artisan to the conclusion that C. novyi would not be effective as a stand alone therapy to debulk or ablate a solid tumor.  Further, Examiner’s reference to “destroy, slow or arrest” merely recites the definition of these terms, and there is no specific recitation of C. novyi in the reference that indicates that administration causes a measurable reduction, stoppage, or reversal in the growth rate of the tumor.  Additionally, Dang-PNAS (referenced in Forbes et al.) suggests that C. novyi alone would not be effective for debulking or ablating a solid tumor, as can be seen in Fig. 6 of Dang-PNAS, and Examiner has failed to give any weight to the experimental data disclosed in Dang-PNAS which contradicts Forbes et al.  Lastly, Applicant urges that the secondary references, which include Kim et al., Dang et al., Diaz et al., Dunn et al., and OB-GYN 101 Pharmacy, fail to remedy the noted deficiencies.
Applicant’s arguments have been fully considered, but have not been found persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
It is clear from the teachings of Forbes et al. that the method includes an embodiment where the microorganism, which includes the C. novyi, is the only administered anti-tumor treatment (see claim 17, 19, and 24).  As such, Forbes et al. teach that the only treatment necessary to debulk the solid tumor is administration of the genetically engineered microorganism, which includes C. novyi and C. novyi NT.  As such, the obviousness rejection over Forbes et al. is proper as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.
With regard to Applicant’s argument that Forbes does not mention the species C. novyi in the passage, and instead indicates that the entirety of the passage would lead an ordinary artisan to the conclusion that C. novyi would not be effective as a stand alone therapy to debulk or ablate a solid tumor; the passage in question recites: 
Although the administration of the genetically engineered microorganism to a subject is effective as a treatment for tumors, combination therapies are also included within the invention and may prove to be more effective at complete eradication of the tumor (p. 37, Line 22-25).

This passage clearly indicates that administration of the genetically engineered microorganism to a subject is effective as a treatment for tumors.  The passage going on to indicate that combination therapies are also included in the invention, does not negate the express teaching that the genetically engineered microorganism alone is considered effective as a treatment for tumors.  Combination therapy is simply another embodiment taught by Forbes et al. for the treatment of tumors.  Further, the statement that combination therapies “may prove to be more effective at complete eradication of the tumor” (emphasis added) clearly indicates that this statement is speculative.  Thus, an ordinary artisan would not view this passage as teaching that only combination therapies are effective to treat tumors.  
Further, it is clear from Forbes et al. that the genetically engineered microorganisms with no combination therapy are intended to be usable to effectively treat tumors, wherein C. novyi is clearly intended to be included as “the genetically engineered microorganism.”  For example, the claims recite:
1. A pharmaceutical composition comprising (i) one or more genetically engineered microorganisms, said microorganisms comprising a nucleic acid encoding a protein that breaks down interstitial matrix or targets tumor vasculature; and (ii) a pharmaceutically acceptable carrier.

3. The pharmaceutical composition of claim 1, wherein said microorganism is a virus or a bacterium.

Claim 8 then goes on to recite that the bacteria is selected from a group including C. novyi.  
The claims further recite:
9. A kit comprising (i) one or more genetically engineered microorganisms, said microorganisms comprising a nucleic acid encoding a protein that breaks down the interstitial matrix or targets the tumor vasculature, and (ii) instructions for their use for treating a cancer in a mammal.

11. The kit of claim 9, wherein said microorganism is a virus or a bacterium.

Similarly, Claim 16 then goes on to recite that the bacteria is selected from a group including C. novyi.  
	Thus, Forbes et al. clearly intended C. novyi to be encompassed within “the genetically engineered microorganism,” and does not, when viewed in the entirety, indicate that the genetically engineered microorganism is ineffective to treat the tumor without additional  combination therapies.
With regard to Applicant’s argument that Examiner’s reference to “destroy, slow or arrest” merely recites the definition of these terms, and there is no specific recitation of C. novyi in the reference that indicates that administration causes a measurable reduction, stoppage, or reversal in the growth rate of the tumor; reference to Forbes et al. citing that the genetically engineered microorganisms are intended to be usable to effectively treat tumors, wherein C. novyi is clearly intended to be included as the genetically engineered microorganism, have been set forth above.        
It is clear from the teachings of Forbes et al. that tumor size, and reduction thereof, is being measured and used as a parameter for determining “effective treatment.”  For example, Forbes et al. teach that:
The ability of the microorganism to successfully kill the tumor cells and reduce the size of the tumor can be measured using known imaging techniques (e.g., X-ray, CT scan, MRI, PET, and single photon emission tomography 10 (SPECT)) or biopsies of the tumor itself (p. 35, Line 7-10).

Additionally, Forbes et al. teach:

Tumor size is measured during and after the administration of the genetically engineered microorganism and measurements are compared to tumor size measurements taken prior to treatment with the microorganism” (p. 37, Line 11-13).  

Therefore, Forbes et al. is still deemed render obvious the administration of C. novyi for effective treatment, which includes reducing the size (i.e. debulking), of the tumor.  
	With regard to Applicant’s arguments regarding Dang-PNAS (referenced in Forbes et al.); as discussed in the maintained indefiniteness rejection above, the claims are indefinite, because it is unclear what is meant by “the completion of the treatment.”  Applicant fails to provide a clear definition of what is to be considered completion of treatment.  
Referring to Figure 6B of Dang-PNAS:
[AltContent: oval]
    PNG
    media_image1.png
    612
    1470
    media_image1.png
    Greyscale

Giving “the completion of the treatment” its broadest reasonable interpretation in light of the specification, any reduction in tumor size, as measured over any time period, falls under “the completion of the treatment” as currently recited.  Measurement from Day 4 to Day 8 (circled in the above figure) clearly shows that C. novyi alone is sufficient to reduce the size of (i.e. debulk) the tumor over a treatment period of 4 days, with “completion” being measured by a reduction in tumor size on Day 8.  
Thus, even giving weight to the experimental data in Dang-PNAS, wherein it is again noted that this is not a secondary reference, and is cited by Forbes et al. only to illustrate a known dosage parameter of C. novyi, Forbes et al. is still deemed to render the claims as currently recited obvious. 
With regard to Applicants arguments that the secondary references, which include Kim et al., Dang et al., Diaz et al., Dunn et al., and OB-GYN 101 Pharmacy, fail to remedy the noted deficiencies of Forbes et al.; the cited deficiencies have been addressed above.
	Applicant has not provided arguments regarding the obviousness type double patenting rejections.  Therefore, the obviousness type double patenting rejections are maintained.

Conclusion

No claims are allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653